PER CURIAM.
This is not a petition for a writ of mandamus, but a petition to establish a bill of exceptions under the state practice of Massachusetts. Rev. Laws Mass. c. 173, § no.
It has been uniformly held by the federal courts that the settlement of bills of exceptions is governed by the federal statutes and the practice of the federal courts, and not by the practice of the several states. The question is reviewed by this court in the case of Railroad Co. v. Hyde, 5 C. C. A. 461, 56 Fed. 188.
Under this well-settled rule; we have no power to entertain a petition of this character.
The petition is dismissed, with costs for the Fitchburg: Railroad Company.